Ewing, C.
This is an appeal from the action of the circuit court of Jasper county in assessing damages upon an injunction bond. A jury being waived, the cause wac tried by the court.
No objection was made, on the trial by appellant, to the introduction of the testimony or the mode of assessing the damages, nor were there any instructions of law asked or given by the court. There is nothing in this case for this court to review.
The only way in which errors can be corrected, if the law is wrongfully decided, or a misapplication of the law to the facts is made by the lower court, is to ask declara*271tions of law or instructions, in order tbat tbis court may see upon what theory the court below proceeded. There is no question of law presented or saved in a manner which this court can review. Easley v. Elliot, 43 Mo. 289 ; Weilandy v. Lemuel, 47 Mo. 322.
Judgment affirmed.
All concur.